NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2009-7043


                                   RENE ORENA,

                                                           Claimant-Appellant,

                                          v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                           Respondent-Appellee.


      Sean A. Ravin, of Washington, DC, argued for claimant-appellant.

       David A. Harrington, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent-appellee. With him on the brief were Tony West, Assistant Attorney
General, Jeanne E. Davidson, Director, and Martin F. Hockey, Jr., Assistant Director.
Of counsel on the brief were Michael J. Timinski, Deputy Assistant General Counsel,
and Christa A. Childers, Attorney, Office of the General Counsel, United States
Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Alan G. Lance, Sr.
                   NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                    2009-7043

                                  RENE ORENA,

                                                     Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                     Respondent-Appellee.


                                Judgment

ON APPEAL from the United States Court of Appeals for Veterans Claims

in CASE NO 06-2391.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, ARCHER, and MOORE, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R. 36


                                      ENTERED BY ORDER OF THE COURT




DATED: December 14, 2009               /S/ Jan Horbaly
                                      Jan Horbaly, Clerk